DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-9 are pending in the application.

CLAIM INTERPRETATION 

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: Claim 1 and dependent claims: “an image processing device”, “a sign detection unit”, “a distance calculating unit”, “a sign position estimating unit”; claim 8 “a sign position integrating unit”. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US Publication 2015/0345974 A1), in view of Hollida et al. (US Publication 2016/0054733 A1, hereafter Hollida).
As per claim 1, Takahashi teaches the invention substantially as claimed including a sign position identification system (ABSTRACT), comprising: 
an image pick-up device equipped in a moving body (ABSTRACT: “an imaging device mounted to a vehicle that travels on a road”; Fig. 1 #2);
a positioning device that measures the position of the moving body (Fig. 2 #902; Fig. 3 S106; para. [0043]); and 

a sign detection unit that detects a sign from the image (Fig. 1 #11; para. [0040]; Fig. 3); 
a distance calculating unit that calculates, in the case where a sign is detected from the image by the sign detection unit, a first distance between the moving body and the sign in the direction of the optical axis of the image pick-up device and a second distance between the moving body and the sign in the direction that crosses at right angles with the direction of the optical axis of the image pick-up device on the basis of, the position and the size of the sign within the image, and the actual size of the sign (Fig. 10-11 shows a vehicle 700 traveling along a road 603. The vehicle has an image pick-up device mounted thereon, the image pick-up device having an optical axis 701. A sign 601 is at the left side of the road. The sign recognition unit 11 (Fig. 1) calculates distance 705 (corresponding to the first distance) and distance 702 (corresponding to the second distance) based on a standard size (i.e. the actual size) of the detected sign, a size of the detected sign on a video, a tangent of the angle 706 (from a horizontal position of the detected sign on the video), and the internal parameters (see para. [0111])); and 
a sign position estimating unit that estimates the position in which the sign is installed on the basis of the direction in which the moving body moves and the position of the moving body at the time when the image is taken, and the first and second distances that have been calculated by the distance calculation unit (para. [0089] “Then, the sign position determination unit 13 calculates an orientation of the detected sign with 
	Takahashi teaches every limitation as recited in claim 1 except for the angle of coverage of the image pick-up device and the resolution of the image when calculating the distances. Note Takahashi mentions image pick-up device internal parameters (para. [0111]), but does not provide details. 
	Hollida is evidenced that a position in an image (relative position with respect to the camera, or global position when combining with camera GPS data) can be calculated in view of camera field angle and image resolution (FIG. 7A-7B; para. [0083]-[0085] including eqn. 1-4). 
Taking the combined teachings of Takahashi and Hollida as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider using camera internal parameters, such as camera field angle and image resolution as performed by Hollida in order to calculate a position in an captured image relative to the image capturing device. 

As per claim 3, dependent upon claim 1, Takahashi in view of Hollida teaches that the lateral width or the longitudinal width of the sign is used as the size of the sign within the image and the actual size of the sign (Takahashi para. [0089] “on the basis of a diameter”). 

Claim 9, an independent medium claim, is rejected as applied to system claim 1. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US Publication 2015/0345974 A1), in view of Hollida et al. (US Publication 2016/0054733 A1, hereafter Hollida), as applied above to claim 1, and further in view of Renner et al. (US Publication 2015/0278610 A1, hereafter Renner).
As per claim 2, Takahashi in view of Hollida does not teach the recited limitations.
	Renner discloses a system for detecting a vehicle position on a lane (ABSTARCT). Renner uses multiple cameras for capturing images, each with respective optical axis. At least one camera has an optical axis deviating the driving direction of the vehicle (FIG. 3-8). The combination of Takahashi, Hollida and Renner renders obviousness of estimates the position of the sign on the amount of shift of the optical axis relative to the driving direction. 
Taking the combined teachings of Takahashi, Hollida and Renner as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider the deviation of optical axis relative to driving direction in order to estimate sign position when optical axis does not coincides with driving direction.  

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US Publication 2015/0345974 A1), in view of Hollida et al. (US Publication 2016/0054733 A1, hereafter Hollida), as applied above to claim 3, and further in view of Ruan (US Publication 2011/0222726 A1).

Ruan determines a size hr_size for normalizing the gravity center position coordinate of a palm, in which hr_size is the characteristic size of the circumscribed rectangle (FIG. 3). In one embodiment, Ruan teaches that the larger size of length or width is used as hr_size, i.e., hr_size=max(wr, hr) (para. [0119]; FIG. 5).
Taking the combined teachings of Takahashi, Hollida and Ruan as a whole, it would have been obvious for a person with ordinary skill in the art before the effective filing date of the claimed invention to consider using the larger of length and width as a characteristic size in order to estimate sign position with accuracy.  

Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US Publication 2015/0345974 A1), in view of Hollida et al. (US Publication 2016/0054733 A1, hereafter Hollida), as applied above to claim 1, and further in view of Kundu (US Publication 2019/0272435 A1,  was published as WO2018111297A1 on 06/21/2018).
As per claim 5, dependent upon claim 1, Takahashi in view of Hollida does not teach the recited limitations.
Kundu discloses various types of road signs with a plurality of dimensions, and the dimensions of the sign are specified in accordance with the type of road (para. [0019]; FIG. 7-8). 
Taking the combined teachings of Takahashi, Hollida and Kundu as a whole, it would have been obvious for a person with ordinary skill in the art before the effective 

As per claim 6, dependent upon claim 1, Takahashi in view of Hollida and Kundu teaches the sign is one from among the ones with a plurality of dimensions, and the dimensions of the sign are specified in accordance with the positional relationship between the road and the sign (Kundu FIG. 7-8; para. [0018], [0020]). 

As per claim 7, dependent upon claim 1, Takahashi in view of Hollida and Kundu teaches the sign is one from among the ones with a plurality of dimensions, and the dimensions of the sign are specified in accordance with the amount of change in the size of the sign within the image as the vehicle runs (Kundu FIG. 7-8; para. [0040]). 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Takahashi (US Publication 2015/0345974 A1), in view of Hollida et al. (US Publication 2016/0054733 A1, hereafter Hollida), as applied above to claim 1, and further in view of Imbe (US Publication 2018/0012087 A1).
As per claim 8, Takahashi in view of Hollida does not teach the recited limitations.
Imbe discloses a system for calculating object positions in a plurality of image frames including the same object. Imbe further teaches calculating an average position of the positions in a plurality of image frames (para. [0108]).


Contact
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUEMEI G CHEN whose telephone number is (571)270-3480.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nay Maung can be reached on 571-272-7882.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/XUEMEI G CHEN/Primary Examiner, Art Unit 2664